Name: 93/232/EEC: Commission Decision of 31 March 1993 approving the Greek programme of agricultural income aid
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  farming systems;  Europe;  cooperation policy;  EU finance
 Date Published: 1993-04-30

 Avis juridique important|31993D023293/232/EEC: Commission Decision of 31 March 1993 approving the Greek programme of agricultural income aid Official Journal L 106 , 30/04/1993 P. 0014 - 0014 Finnish special edition: Chapter 3 Volume 49 P. 0140 Swedish special edition: Chapter 3 Volume 49 P. 0140 COMMISSION DECISION of 31 March 1993 approving the Greek programme of agricultural income aid(93/232/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transition aids to agricultural income (1), and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as last amended by Regulation (EEC) No 1110/91 (3), and in particular Article 10 (3) thereof, Whereas on 2 March 1993 the Greek authorities notified the Commission of its intention to introduce a programme of agricultural income aid; whereas additional information concerning this programme was received by the Commission from the Greek authorities on 22 March 1993; Whereas the measures provided for in its Decision are in accordance with the provisions of Regulation (EEC) No 768/89 and the detailed rules for their application and, in particular, with the aims of the second subparagraph of Article 1 (2) of the said Regulation; Following consultation with the Management Committee for Agricultural Income Aids on 22 March 1993 on the measures for in its Decision; Following consultation with the EAGGF Committee on 23 March 1993 on the maximum amounts that may be charged annually to the Community budget as a result of approving the programme, HAS ADOPTED THIS DECISION: Article 1 The programme of agricultural income aid for farmers in Greece notified to the Commission by the Greek authorities on 2 March 1993 is hereby approved. Article 2 The maximum amounts that may be charged annually to the Community budget as a result of this Decision shall be as follows: (in ecus) /* Tables: see OJ */ Article 3 This Decision is addressed to all the Member States. Done at Brussels, 31 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 84, 29. 3. 1989, p. 8. (2) OJ No L 371, 20. 12. 1989, p. 17. (3) OJ No L 110, 1. 5. 1991, p. 72.